295 S.W.3d 226 (2009)
STATE of Missouri, Respondent,
v.
Joshua James TURNER, Appellant.
No. ED 91837.
Missouri Court of Appeals, Eastern District, Division Two.
October 20, 2009.
Craig A. Johnston, Columbia, MO, for Appellant.
Christopher A. Koster, Attorney General, John M. Reeves, Asst. Attorney General, Jefferson City, MO, for Respondent.
Before SHERRI B. SULLIVAN, P.J. and ROBERT G. DOWD, JR. and PATRICIA L. COHEN, JJ.


*227 ORDER
PER CURIAM.
Joshua Turner ("Defendant") appeals from the judgment upon his convictions by a jury of one count of child molestation in the first degree, Section 566.067, RSMo 2000, and one count of statutory sodomy in the first degree, Section 566.062, RSMo 2000, for which Defendant was sentenced, respectively, to consecutive sentences of ten years' imprisonment and twenty-five years' imprisonment. On appeal, Defendant asserts the trial court plainly erred in failing to declare a mistrial sua sponte during the State's closing argument.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).